Citation Nr: 1420061	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  10-25 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to March 1969.

These matters come before the Board of Veterans' Appeals (Board) from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied claims for service connection for bilateral hearing loss and tinnitus.  In addition, the Veteran's request to reopen a claim for service connection for an acquired psychiatric disorder was granted and the reopened claim was denied on its merits.  These claims were before the Board in February 2013 and were remanded for additional development.

The Veteran testified before the undersigned Veterans Law Judge at a March 2012 hearing at the RO (Travel Board).  A hearing transcript has been associated with the claims file.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, bilateral hearing loss is etiologically related to noise exposure during active military service.

2.  Resolving all doubt in the Veteran's favor, tinnitus is etiologically related to noise exposure during active military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to grant service connection for bilateral hearing loss and tinnitus is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran claims that he was exposed to acoustic trauma during service that resulted in bilateral hearing loss and tinnitus.  His military occupational specialty was aircraft maintenance specialist.  The Board finds that the Veteran's assertions of noise exposure are credible and consistent with the circumstances of service.  Therefore, the Board concedes that the Veteran had in-service noise exposure.  Additionally, audiometric testing reflected in a June 2013 VA examination confirms that the Veteran has current diagnoses of bilateral hearing loss and tinnitus.

In June 2008, the Veteran was afforded a VA audiological examination.  The examiner opined that the Veteran's hearing loss and tinnitus were not caused by or a result of noise exposure during service because the Veteran's hearing tests at entrance and separation were normal.

The Veteran was afforded another VA examination in June 2013.  The examiner opined that the Veteran's hearing loss was less likely as not related to his military service because he had normal hearing upon separation from service and he had occupational and recreational noise exposure after service.  The examiner also opined that it is less likely as not that the Veteran's tinnitus is related to his military service because he did not have significant noise exposure in service, had unprotected noise exposure after service, and his entrance and separation audiograms were normal.  

In February 2013, the Board requested an expert medical opinion from the Veterans Health Administration (VHA).  In the opinion request, the Board observed that the June 2008 and June 2013 VA examiners did not note that there was an apparent threshold shift between the Veteran's January 1965 enlistment examination and his February 1969 separation examinations.  Moreover, they did not acknowledge that the in-service audiometric readings had not been converted from ASA to ISO units.  Further, when converted from ASA to ISO units, the Veteran's separation examination reflects abnormal bilateral hearing in the 500, 1000, 2000, 3000, and 4000 Hertz frequencies.  Accordingly, it was requested that upon a review of the claims file, to specifically include service treatment records, VA medical opinions, and the Veteran's lay statements, the expert offer an opinion as to whether the Veteran's hearing loss and tinnitus were related to his military service.  The expert was specifically requested to discuss the significance, if any, of the apparent threshold shift between the Veteran's January 1965 enlistment examination and his February 1969 separation examination.

In March 2014, the expert, a VA supervisory audiologist, responded by disagreeing with the opinions provided during the June 2008 and June 2013 VA examinations.  The expert opined that the Veteran's hearing loss was at least as likely as not due to military noise exposure.  His rationale was: "Review of the veteran's C-file, STRs, and past examinations reveal a clear shift in audiometric thresholds, bilaterally.  Further, converting from ASA to ISO thresholds indicate that the veteran had a mild hearing loss at separation."  The expert also opined that the Veteran's tinnitus was at least as likely as not due to military noise exposure.  His rationale was: 

Based on careful review of the file, the data showed that the veteran believes that he was initially aware of his bilateral tinnitus while serving in the Air Force.  In addition, the veteran has a hearing loss that is at least as likely as not due to military noise exposure; therefore tinnitus could be secondary to the hearing loss.

The Board finds the March 2014 expert VA opinion to be the most probative and persuasive evidence on file.  The March 2014 expert gave a thorough opinion and discussed the audiometric threshold shift between the Veteran's entrance and separation examinations.  The June 2008 and June 2013 VA opinions are entitled to less probative value because they did not address the audiometric threshold shift, and did not note that the Veteran's separation examinations reflect abnormal hearing in the 500, 1000, 2000, 3000, and 4000 Hertz frequencies when converted from ASA to ISO units.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (noting that among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  

Therefore, with resolution of all doubt in the Veteran's favor, the Board finds that his bilateral hearing loss and tinnitus are etiologically related to noise exposure during active military service.  Therefore, service connection for bilateral hearing loss and tinnitus is warranted. 



ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As noted above, the Veteran's claim for service connection for an acquired psychiatric disorder was previously remanded by the Board in February 2013 for further development.  The Board instructed the AMC/RO to obtain a medical opinion as to whether the Veteran's acquired psychiatric disorder pre-existed service.  The Board specifically requested the examiner to determine whether the Veteran's acquired psychiatric disorder "clearly and unmistakably (absolutely certain) preexist[ed] his entrance into service in September 1965."  The Board instructed the examiner to determine, if such condition did pre-exist service, whether any worsening represented the natural progress of the injury.  

A VA medical opinion was provided in June 2013.  The examiner opined that the Veteran's "condition did pre-date military service."  The examiner also stated that "the Veteran is thus prone to depression reactions, and that his military experience did nothing [to] aggravate this response beyond its normal progression."  The Board finds that the examination report does not comply with the Board's remand directives as the examiner did not indicate whether the Veteran's psychiatric disorder clearly and unmistakably pre-existed active service. 

The Board is obligated by law to ensure that the AMC/RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds the June 2013 medical opinion to be inadequate.  By failing to ensure that the Veteran was afforded an adequate examination, the AMC/RO did not substantially comply with the Remand directives.  The Board must again remand this claim for these actions to be accomplished.  Id. at 271.

The Board notes that although the AOJ has already associated more recent VA medical records, the Veteran receives continuing treatment from the Roseburg VA Medical Center (VAMC).  The most recent records contained in the claims file are dated in May 2013.  Therefore, any VA treatment records dated from May 2013 to the present should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from the Roseburg VAMC dated from May 2013 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5104A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Obtain an addendum opinion from the psychologist who conducted the June 2013 examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner should indicate in the examination report that the claims folder and the Remand have been reviewed.  If June 2013 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After reviewing the claims file, the examiner is requested to provide a medical opinion as to the following: 

(a)  Is there clear and unmistakable evidence (i.e., obvious, manifest, and undebatable) that the Veteran's psychiatric disorder pre-existed active service?  The examiner should provide a complete explanation for such opinion.

(b)  If the psychiatric disorder clearly and unmistakably pre-existed service, is there clear and unmistakable evidence (i.e., obvious, manifest, and undebatable) that the pre-existing disorder was not aggravated (i.e., permanently worsened) beyond the natural progress of the disorder during the Veteran's active service?

(c)  If the Veteran's psychiatric disorder did not pre-exist his active service, is it at least as likely as not (50 percent or greater probability) that his disability had its onset during his active duty service from September 1965 to March 1969; or, was such disorder caused by any incident or event that occurred during his period of service?

A complete rationale should be given for all opinions and conclusions rendered.  If the examiner is unable to offer an opinion without resort to mere speculation, the examiner is asked to state the same and explain why an opinion would require speculation.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


